VAUGHN, Judge.
Defendant, through his court-appointed counsel, brings forward two assignments of error. He first contends that the court erred in not dismissing the action for lack of a speedy trial. “The burden is on the accused who asserts the denial of his right to a speedy trial to show that the delay was due to the neglect or wilfulness of the State’s prosecution. The right to a speedy trial is not violated, by unavoidable delays nor by delays caused or requested by defendants.” State v. Hollars, 266 N.C. 45, 145 S.E. 2d 309. The record discloses that for at least a substantial part of the time between his trial in recorder’s court and the trial in superior court, defendant was a fugitive from justice. In fact defendant makes no contention that the State was responsible for any delay in trial from 25 May 1970 to the date of his trial on 21 June 1971. Defendant offered no evidence that he had requested an earlier trial or that he was prejudiced by the delay and, indeed, offers no argument as to how he contends he might have been prejudiced. This assignment of error is overruled.
Defendant also assigns as error the fact that he received greater punishment in the superior court than in the recorder’s court. For the reasons stated in State v. Sparrow, 276 N.C. 499, 173 S.E. 2d 897, this assignment of error is overruled.
No error.
Judges Brock and Britt concur.